              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


PERIMETER MALL, LLC,                       )
                                           )
         Plaintiff,                        )   CIVIL ACTION
                                           )
vs.                                        )   FILE NO. 1:21-cv-02091-AT
                                           )
RETAILING ENTERPRISES, LLC                 )   JURY TRIAL DEMANDED
D/B/A INVICTA                              )
                                           )
         Defendant.                        )
                                           )

                            MOTION TO DISMISS
                  AND INCORPORATED MEMORANDUM OF LAW

         Defendant Retailing Enterprises LLC (“RELLC”), pursuant to Federal Rule

of Civil Procedure 12(b)(6), respectfully moves the Court to dismiss the Plaintiff’s

state court complaint because it is nothing more than a “formulaic recitation of the

elements of a cause of action,” the type of complaint that the United States

Supreme Court commands is insufficient to survive a 12(b)(6) challenge.

Plaintiff’s allegation that Florida-based RELLC “refused to deliver possession of

the [Atlanta] premises,” when in reality, only forty-six minutes passed from the

time RELLC received a written demand letter from the Georgia attorney for

Bermuda-based Plaintiff to the time that Plaintiff filed the instant suit, is



126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 2 of 10




unreasonable and therefore not “plausible” under the Supreme Court’s Twombly

standard. Finally, the Complaint does not strictly comply with O.C.G.A. § 44-7-50

because, on its face, its affidavit reflects that it was notarized on May 30, 2021 but

signed on April 30, 2021 and is thus invalid under applicable law. For all of these

reasons, Plaintiff’s Complaint must be dismissed.

                              FACTUAL BACKGROUND

         On Friday, April 30, 2021 at 2:11 pm,1 an individual named “J. Garcia,” on

behalf of RELLC, signed for a letter from counsel for the Plaintiff, wherein

Plaintiff demanded:

         Demand is hereby made that you immediately vacate and return
         possession of the Premises to your Landlord or your Landlord’s agent.

         This demand does not constitute termination of the Lease Agreement
         nor does it relieve you from your obligation to pay rent over the term
         of the lease.

         Please give this matter your prompt attention.



1
  https://www.fedex.com/en-us/tracking.html (click on “TRACKING ID,” type
“773583996290,” and click “TRACK”). The Court may take judicial notice of the
contents of this website because its authenticity cannot reasonably be challenged
and it is “capable of accurate and ready determination.” Francarl Realty Corp. v.
Town of East Hampton, 628 F. Supp. 2d 329, 332 n.3 (E.D.N.Y. 2009), remanded
on other grounds, 375 F. App’x 145 (2d Cir.); see also Denius v. Dunlap, 330 F.3d
919, 926 (7th Cir. 2003) (finding district court abused its discretion in withdrawing
judicial notice of information on website); Triplet v. Franklin, 365 F. App’x 86, 92
n.8 (10th Cir. 2010) (taking judicial notice of information on website).

                                           -2-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 3 of 10




Exhibit A2 (Plaintiff’s Demand Letter) at 1.

         Forty-six minutes later at 2:57 pm, Plaintiff filed its Complaint with the

State Court of DeKalb County. DE No. 1-1 at 3. In the Complaint, Plaintiff

alleges that it “desires and has demanded possession of the premises” and that

RELLC “has failed and refused to deliver possession of the premises.” Id. The

Complaint includes the affidavit of Plaintiff’s counsel, which according to the

notary, as reflected in the Complaint, was “[s]worn and subscribed before me this

30th day of May, 2021.” Id. However, the affiant’s signature is dated April 30,

2021.

                                 LEGAL STANDARD

         “To survive a motion to dismiss, a complaint” must “present sufficient facts,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Caldwell

v. Nationstar Mortg., LLC, __ F. App’x __, 2021 WL 1229754, at *2 (11th Cir.

Mar. 31, 2021) (citations omitted).       “The plausibility standard requires that a

plaintiff allege sufficient facts ‘to raise a reasonable expectation that discovery will

2
  “Exhibit” refers to the document attached to this motion. The Court may
consider the Demand Letter in connection with the instant motion because the
document is incorporated into the Plaintiff’s complaint by reference and is central
to Plaintiffs’ claim. Rudd v. Suburban Lodges of Am., Inc., 67 F.Supp.2d 1366,
1369 n.3 (N.D. Ga. 1999) (if plaintiff refers to certain documents in complaint and
those documents are central to plaintiff’s claim, court may rely on them for
purposes of evaluating motion to dismiss).

                                           -3-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 4 of 10




reveal evidence’ that supports the plaintiff’s claim.” Stewart v. Quality Recovery

Servs., Inc., No. 1:18-CV-1312-AT, 2018 WL 6725553, at *4 (N.D. Ga. Nov. 5,

2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Thus,

         A Plaintiff is not required to provide “detailed factual allegations” to
         survive dismissal, but the “obligation to provide the ‘grounds’ of his
         ‘entitle[ment] to relief’ requires more than labels and conclusions, and
         a formulaic recitation of the elements of a cause of action will not
         do.”

Id. (emphasis added) (quoting Twombly, 550 U.S. at 555).

                                     ARGUMENT

         Plaintiff’s Complaint does not satisfy Twombly because it is nothing more

than a “formulaic recitation of the elements of a cause of action” for dispossession

under O.C.G.A. § 44-7-50. DE No. 1-1 at 3. The statute at issue provides:

         In all cases when a tenant holds possession of lands or tenements over
         and beyond the term for which they were rented or leased to such
         tenant or fails to pay the rent when it becomes due and in all cases
         when lands or tenements are held and occupied by any tenant at will
         or sufferance, whether under contract of rent or not, when the owner
         of such lands or tenements desires possession of such lands or
         tenements, such owner may, individually or by an agent, attorney in
         fact, or attorney at law, demand the possession of the property so
         rented, leased, held, or occupied. If the tenant refuses or fails to
         deliver possession when so demanded, the owner or the agent,
         attorney at law, or attorney in fact of such owner may immediately go
         before the judge of the superior court, the judge of the state court, or
         the clerk or deputy clerk of either court, or the judge or the clerk or
         deputy clerk of any other court with jurisdiction over the subject
         matter, or a magistrate in the district where the land lies and make an


                                           -4-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 5 of 10




         affidavit under oath to the facts. The affidavit may likewise be made
         before a notary public.

O.C.G.A. § 44-7-50(a). In other words, by its own terms, the statute requires the

following elements to establish a cause of action under O.C.G.A. § 44-7-50:

         1.     “when a tenant holds possession of lands or tenements”

         2.     the “attorney at law, or attorney in fact of such owner may immediately
                . . . make an affidavit under oath to the facts . . . before a notary public”

         3.     “[after the tenant] fails to pay the rent when it becomes due”

         4.     and “the owner of such lands or tenements desires possession of such
                lands or tenements, such owner may, individually or by agent, attorney
                in fact, or attorney at law, demand the possession of the property”

         5.     “[i]f the tenant refuses or fails to deliver possession when so
                demanded.”

Id. In comparison, Plaintiff’s Complaint states as follows:

         1. Defendant is in possession as tenant of the premises at the address
            in DeKalb County as stated above.
         2. Affiant is the . . . Attorney . . .

         3. Defendant . . . fails to pay the rent which is now past due;

                                                  ***

         4. Plaintiff desires and has demanded possession of the premises.

         5. Defendant has failed and refused to deliver possession of the
            premises.




                                                  -5-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 6 of 10




DE No. 1-1 at 3. As the Complaint’s and the statute’s recitation of the causes of

action are substantively identical, under Twombly, this effort “will not do.” 550

U.S. at 555. Accordingly, Plaintiff’s Complaint must be dismissed for failure to

satisfy the Twombly standard.

         Plaintiff’s allegation that RELLC “failed and refused to deliver possession

of the premises” is not plausible. Plaintiff makes no attempt to explain how “J.

Garcia” signed for the Plaintiff’s Demand Letter at 2:11 pm on a Friday afternoon,

how Garcia was able to both reach and then inform the management of RELLC

(which employs more than two hundred individuals) of the Complaint on a Friday

afternoon, how RELLC then was able to communicate with the Plaintiff on a

Friday afternoon, how RELLC then both failed and refused to deliver the premises,

how the Plaintiff was then able to complete a sworn affidavit alleging the

allegations set forth above, and how the Plaintiff was then able to file the present

action at 2:57 p.m., a mere forty-six minutes after RELLC received the letter.

         As such, Plaintiff has not “raise[d] a reasonable expectation that discovery

will reveal evidence’ that supports the plaintiff’s claim.”      Stewart, 2018 WL

6725553, at *5 (emphasis added) (quoting Twombly, 550 U.S. at 556). Rather, the

only reasonable expectation under the present record is that discovery will reveal

evidence that RELLC did not refuse nor fail to deliver the subject premises prior to


                                           -6-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 7 of 10




Plaintiff’s filing suit because RELLC was provided with insufficient time to do so.

Forty-six minutes is simply insufficient for the completion of this type of critical

business communication between two sophisticated parties. Plaintiff’s contrary

allegations are neither plausible nor reasonable in the absence of the allegations

that are “require[d] more” by the U.S. Supreme Court in Twombly. Accordingly,

the Complaint must be dismissed.

         The Complaint must also be dismissed because its affidavit, a statutory

prerequisite under O.C.G.A. § 44-7-50, is invalid due to the fact that the “signature

of the notary . . . is not dated so as to indicate the notary was present at the same

time the affiant signed the document.” Hurt v. Norwest Mortg., Inc., 260 Ga. App.

651, 654 (2003). It has been the law in Georgia for over a hundred years that an

affidavit is only valid if the notary and affiant are present together at the time the

affiant signed the document. Sambor v. Kelley, 271 Ga. 133, 133 (1999) (citing

Carnes v. Carnes, 138 Ga. 1 (1912)).

         Here, the affiant’s signature is dated April 30, 2021, and the notary’s

signature is dated May 30, 2021. See DE No. 1-1. As such, the affidavit is invalid.

See Hurt, 260 Ga. App. at 654.

         “A dispossessory proceeding is statutory and must be strictly construed and

observed.” Anita Holdings, LLC v. Outlet Mall of Savannah, LLC, 357 Ga. App.


                                           -7-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 8 of 10




403, 405-06 (2020) (citation omitted).            Where “there was no properly-filed

affidavit to initiate a dispossessory action,” there is “nothing to which [RELLC]

needed to respond.” Id. at 407. Here, where there is “no properly-filed affidavit to

initiate a dispossessory action,” due to the invalidity of the document under Hurt,

there is “nothing to which [RELLC] need[s] to respond.”

         Accordingly, as Plaintiff has not stated a claim for relief upon which relief

can be granted, given the absence of a properly-filed affidavit, the Complaint must

be dismissed.

                                    CONCLUSION

         For all of these reasons, RELLC respectfully moves the Court to dismiss the

Complaint for failure to state a claim for relief.

         Respectfully submitted this 27th day of May, 2021.

                                         CARLTON FIELDS P.A.


                                         By: /s/ Jason A. Morris
                                             Jason A. Morris
                                             Georgia Bar No. 608298
                                             1201 West Peachtree Street, Suite 3000
                                             Atlanta, Georgia 30309-3455
                                             (404) 815-3400
                                             (404) 815-3415 (fax)
                                             Email: jmorris@carltonfields.com

                                                 Attorney for Defendant Retailing
                                                 Enterprises LLC
                                           -8-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 9 of 10




                        LOCAL RULE 7.1(D) CERTIFICATION

         Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared with Times New Roman, 14 point font.


                                           /s/ Jason A. Morris




                                           -9-
126045688.1
              Case 1:21-cv-02091-SCJ Document 2 Filed 05/27/21 Page 10 of 10




                             CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 27, 2021, I served a true and correct

copy of the foregoing document via the CM/ECF system, which will automatically

serve all counsel of record.


                                          /s/ Jason A. Morris
                                          Jason A. Morris




                                           -10-
126045688.1
